DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 2, 2021 and on March 12, 2022 were  filed before the mailing date of the first office action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims  7-9 and 23-25 are objected to because of the following informalities:  
In claims 7, 8, 23 and 24, the phrase “the first and second refractive indices” should be “the first refractive index and the second refractive index.”
In claims 9 and 25, the phrase “the first and second lens materials” should be “the first lens material and the second lens material.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 14, 17 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 17 recite the phrase “about +2.5D,” which is a relative term that renders these claims indefinite.  The term “about +2.5D” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “about +2.5D” will be construed to encompass in scope the value +2.0D.  
Claims 5 and 21 recite the phrase “at least about 0.08,” which is a relative term that renders these claims indefinite.  The term “at least about 0.08” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “at least about 0.08” will be construed to encompass in scope the range of “at least 0.08.” 
Claims 6 and 22 recite the phrase “at least about 0.10,” which is a relative term that renders these claims indefinite.  The term “at least about 0.10” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “at least about 0.10” will be construed to encompass in scope the range of “at least 0.10.”  
Claims 7 and 23 recite the phrase “at least about 3%,” which is a relative term that renders these claims indefinite.  The term “at least about 3%” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “at least about 3%” will be construed to encompass in scope the range of “at least 3%.”  
Claims 8 and 24 recite the phrase “at least about 5%,” which is a relative term that renders these claims indefinite.  The term “at least about 5%” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “at least about 5%” will be construed to encompass in scope the range of “at least 5%.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 12, 14-17, 19, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A).
Cohen discloses a diffractive and refractive contact lens in FIG. 4, (col. 5, lines 36-46), which constitutes analogous prior art with respect to independent claims 1 and 15 because Cohen pertains to the same field of endeavor as the subject matter of independent claims 1 and 15.
With respect to independent claim 1, Cohen discloses (FIG. 4) a hybrid diffractive and refractive contact lens (col. 2, lines 58-68; col. 5, lines 36-50; and claim 8), comprising:
a first lens portion (bifocal zone plate) comprising a material (CL) that has a first index of refraction, the first lens portion comprising at least one diffractive optical element (the saw-toothed surface), (col. 5, lines 36-46); and
a second lens portion (PL) comprising a second material having a second index of refraction that is different from the first index of refraction, (col. 5, lines 39-45).
While Cohen discloses utilization of a bifocal zone plate in the embodiment of FIG. 4, (col. 4, lines 22-23), Cohen does not specifically teach that the embodiment of FIG. 4 employs the bifocal zone plate of FIG. 3, (col. 4, lines 20-21).  The embodiment of FIG. 4 does not appear to explicitly disclose refractive optical power in the central optical zone and diffractive optical add power in the peripheral zone.
With respect to the embodiment of FIG. 3, Cohen discloses a bifocal zone plate that provides a refractive optical power of 0.0D in a central optical zone, (FIG. 3, col. 3, lines 17-24), and a diffractive optical add power of 2.0D in a peripheral optical zone surrounding the central optical zone, (FIG. 3, col. 3, lines 17-24).
It would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the contact lens disclosed by Cohen (FIG. 4) so that the bifocal zone plate of FIG. 3 (col. 3, lines 17-24) is employed as the bifocal zone plate in the contact lens of FIG. 4 because the combination avoids a saw-toothed surface and protects the facets from dirt or damage as taught by Cohen, (col. 5, lines 36-46).  Consequently, the combination of embodiments of FIGs. 3 and 4 of Cohen teaches a hybrid diffractive and refractive  contact lens possessing a refractive optical power value of 0.0D in a central optical zone and a diffractive optical add power value of 2.0D in a peripheral optical zone, wherein the values for these parameters either overlap Applicant’s claimed ranges or are sufficiently close to them to render prima facie obvious the claimed ranges.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
With respect to the phrase “for treatment of myopia” in the preamble of claim 1, this phrase is construed as an intended use that has no significance with respect to structure so it is not given patentable weight.  MPEP 211.02; In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use of an apparatus claim did not distinguish over the prior art apparatus).  However, because Cohen teaches all of the limitations of claim 1, Cohen’s hybrid diffractive and refractive contact lens would be capable of and suitable for the claimed intended use.
Claim 3 depends upon claim 1, and Cohen teaches all of the subject matter of claim 1.  Cohen additionally discloses that the at least one diffractive optical element (i.e., the saw-toothed surface) of the first lens portion (CL) is at least partially embedded within the second lens portion (PL), (FIG. 4, col. 5, lines 39-46).
Claim 4 depends upon claim 1, and Cohen teaches all of the subject matter of claim 1.  Cohen additionally discloses that the first lens portion (CL) is embedded within the second lens portion (PL), (FIG. 4, col. 5, lines 39-46).
Claim 12 depends upon claim 1, and Cohen teaches all of the subject matter of claim 1.  Cohen additionally discloses that the at least one diffractive optical element (i.e., the sawtoothed surface) comprises a series of peaks and valleys arranged in an annular pattern around a central optical zone( i.e., the zone O of radius w1,;FIGs. 1- 3, col. 3, lines 1-9, and col. 4, line 54, to col. 5, line 20).
Claim 14 depends upon claim 1, and Cohen teaches all of the subject matter of claim 1.  Cohen additionally discloses that the diffractive optical Add power of the peripheral zone is2.0D, (col. 3, lines 17-24).  Thus, Cohen discloses a value for diffractive optical Add power of the peripheral zone of +2.0D which either overlaps Applicant’s claimed range or is sufficiently close to it to render prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).

With respect to independent claim 15, Cohen discloses (FIG. 4) a multifocal diffractive-refractive contact lens (col. 2, lines 58-68; col. 5, lines 36-50; and claim 8), comprising:
a first lens portion (bifocal zone plate) comprising a material (CL) that has a first index of refraction, the first lens portion comprising at least one diffractive optical element (the saw-toothed surface), (col. 5, lines 36-46);
a second lens portion (PL) comprising a second material having a second index of refraction that is different from the first index of refraction, (col. 5, lines 39-45); and
a central optical zone (i.e., central zone O of radius w1, FIGs. 3 and 4, col. 3, lines 1-34) providing a refractive power (inherent feature of the central optical zone of FIG. 4 in view of its curved lens shape), and a peripheral optical zone ( i.e., alternating zones E-O-E-O-E of radius greater than w1, FIGs. 3 and 4, col. 3, lines 1-34).
While Cohen discloses utilization of a “bifocal” zone plate in the embodiment of FIG. 4, (col. 4, lines 22-23), Cohen does not specifically teach that the embodiment of FIG. 4 employs the bifocal zone plate of FIG. 3, (col. 4, lines 20-21).  The embodiment of FIG. 4 does not appear to explicitly disclose refractive optical power in the central optical zone and diffractive optical add power in the peripheral zone. 
With respect to the embodiment of FIG. 3, Cohen discloses an embodiment of multifocal zone plate that includes at least one diffractive optical element providing a diffractive optical Add power of 2.0D in the peripheral optical zone, (col. 3, lines 17-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the contact lens disclosed by Cohen (FIG. 4) so that the multifocal zone plate of FIG. 3 (col. 3, lines 25-30) is employed as the bifocal zone plate in the contact lens of FIG. 4 because the combination avoids a saw-toothed surface and protects the facets from dirt or damage as taught by Cohen, (col. 5, lines 36-46).  Consequently, the combination of FIGs. 3 and 4 of  Cohen teaches a multifocal diffractive-refractive contact lens having a diffractive optical add power value of 2.0D in a peripheral optical zone, wherein the value for this parameter either overlaps Applicant’s claimed range or is sufficiently close to it to render prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
With respect to the phrase “for controlling myopia progression” in the preamble of claim 15, this phrase is construed as an intended use that has no significance with respect to structure so it is not given patentable weight.  MPEP 211.02; In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  However, because Cohen teaches all of the limitations of claim 15, Cohen’s multifocal diffractive - refractive contact lens would be capable of and suitable for the claimed intended use.
Claim 16 depends upon claim 15, and Cohen teaches all of the subject matter of claim 15.  Cohen additionally discloses that the refractive optical power of the contact lens is 0.0D, (col. 3, lines 17-24).  
Claim 17 depends upon claim 15, and Cohen teaches all of the subject matter of claim 15.  Cohen additionally discloses that the diffractive optical Add power of the peripheral zone is 2.0D, (col. 3, lines 17-24), which is about +2.5D.  Thus, Cohen discloses a value for diffractive optical Add power of the peripheral zone of +2.0D which either overlaps Applicant’s claimed range or is sufficiently close to it to render prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
Claim 19 depends upon claim 15, and Cohen teaches all of the subject matter of claim 15.  Cohen additionally discloses that the at least one diffractive optical element (i.e., the saw-toothed surface) of the first lens portion (CL) is at least partially embedded within the second lens portion (PL), (FIG. 4, col. 5, lines 39-46).
Claim 20 depends upon claim 15, and Cohen teaches all of the subject matter of claim 15.  Cohen additionally discloses that the first lens portion (CL) is embedded within the second lens portion (PL), (FIG. 4, col. 5, lines 39-46).
Claim 28 depends upon claim 15, and Cohen teaches all of the subject matter of claim 15.  Cohen additionally discloses that the at least one diffractive optical element (i.e., the sawtoothed surface) comprises a series of peaks and valleys arranged in an annular pattern around a central optical zone (i.e., the zone O of radius w1, ;FIGs. 2 and 3, col. 3, lines 1-9, and col. 4, line 54, to col. 5, line 20).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A) as applied to claims 1 and 15 above, respectively, and further in view of Green (US 2007/0146628 A1).
Green pertains to the field of contact lenses, which is the same field of endeavor as the subject matter of claims 2 and 18, (¶ [0002], all lines); therefore, Green constitutes analogous art with respect to the subject matter of claims 2 and 18.
Claim 2 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1  However, Cohen does not appear to disclose the contact lens further providing a cylindrical power of between -0.50D to -2.75D.
Green discloses a contract lens (1) that provides a cylindrical power in the range from at least -0.75 diopters to at least -2.75 diopters, (FIG. 1, ¶¶ [0010], all lines, [0011], all lines, and [0027], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that it provides a cylindrical power in the range from at least -0.75 diopters to at least -2.75 diopters, as taught by Green, because the combination advantageously provides the contact lens with the ability to correct for astigmatism as taught by Green, (¶ [0003], all lines).  Because the combination of Cohen and Green teaches a range for cylindrical power that overlaps Applicant’s claimed range for this parameter, the combination of Cohen and Green renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
Claim 18 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose the contact lens further providing a cylindrical power of between -0.50D to -2.75D.
Green discloses a contract lens (1) that provides a cylindrical power in the range from at least -0.75 diopters to at least -2.75 diopters, (FIG. 1, ¶¶ [0010], all lines, [0011], all lines, and [0027], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that it provides a cylindrical power in the range from at least -0.75 diopters to at least -2.75 diopters, as taught by Green, because the combination advantageously provides the contact lens with the ability to correct for astigmatism as taught by Green, (¶ [0003], all lines).  Because the combination of Cohen and Green teaches a range for cylindrical power that overlaps Applicant’s claimed range for this parameter, the combination of Cohen and Green renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).

Claims 5-8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A) as applied to independent claims 1 and 15 above, respectively, and further in view of Nakai (US 6,829,093 B1) as evidenced by Kokonaski (WO 2009/005822 A1).
Nakai discloses a diffraction optical element that may be applied to various lenses (col. 12, lines 33-40), and which addresses the problem of what materials should be employed based on refractive index in a laminated diffracting grating to achieve optimal diffraction efficiency (abstract, col. 6, lines 13-65) which, as evident from Kokonaski, (¶¶ [097]-[099], all lines), correlates with multifocality, which is the same problem faced by the present inventors, (¶ [0007], lines 1-4).  Therefore, Nakai constitutes analogous art with respect to the subject matter of claims 5-8 and 21-24.
Kokonaski1 pertains to a multifocal lens with a diffractive optical power region, such as may be employed to create a bifocal ophthalmic lens, (¶¶ [01], [05], [07] and [08]).
Claim 5 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.08.
  	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, (col. 6, line 33, to col.7, line 10). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 0.101, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).  
Claim 6 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.10.
  	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, (col. 6, line 33, to col.7, line 10). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 0.101, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).  
Claim 7 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 3% of the average of the first and second refractive indices.
 	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, which is 6.37% of the average of the first and second refractive indices2 (col. 6, line 33, to col.7, line 10). 
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 6.37% of the average of the first and second refractive indices, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).  
Claim 8 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 5% of the average of the first and second refractive indices.
 	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, which is 6.37% of the average of the first and second refractive indices3 (col. 6, line 33, to col.7, line 10). 
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 6.37% of the average of the first and second refractive indices, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).  
Claim 21 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.08.
  	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, (col. 6, line 33, to col.7, line 10). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 0.101, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).
Claim 22 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.10.
  	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, (col. 6, line 33, to col.7, line 10). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 0.101, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16). 
Claim 23 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 3% of the average of the first and second refractive indices.
 	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, which is 6.37% of the average of the first and second refractive indices4 (col. 6, line 33, to col.7, line 10). 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 6.37% of the average of the first and second refractive indices, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16). 
Claim 24 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 5% of the average of the first and second refractive indices.
 	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, which is 6.37% of the average of the first and second refractive indices5 (col. 6, line 33, to col.7, line 10). 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 6.37% of the average of the first and second refractive indices, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).  
 
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A) as applied to claims 1 and 15 above, respectively, and further in view of Ando (US 2018/0275428 A1).
Ando pertains to the field of diffractive multi-focal ophthalmic lenses, such as a contact lens, which is the same field of endeavor as the subject matter of claims 9 and 25, (¶ [0001], all lines); therefore, Ando constitutes analogous art with respect to the subject matter of claims 9 and 25.
Claim 9 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that at least one of the first and second lens materials comprise a soft contact lens material selected from silicone hydrogel, hydrogel, and silicone elastomer.
Ando discloses a contact lens comprising a known lens material having a prescribed refractive index and a diffraction grating formed to the lens surface, and a medium covering the lens wherein the medium has a refractive index different from the refractive index of the lens material, (¶¶ [0001], all lines, and [0047], all lines), and that the first lens material may be made of an oxygen-permeable hydrogel (¶ [0220], lines 1-11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the first lens material comprises a soft contact lens material, for example, an oxygen-permeable hydrogel, because the combination advantageously permits oxygen to permeate through the hydrogel to supply oxygen to the outer surface of the eye as implied by Ando, (¶ [0220]).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.  MPEP 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
Claim 25 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that at least one of the first and second lens materials comprise a soft contact lens material selected from silicone hydrogel, hydrogel, and silicone elastomer.
Ando discloses a contact lens comprising a known lens material having a prescribed refractive index and a diffraction grating formed to the lens surface, and a medium covering the lens wherein the medium has a refractive index different from the refractive index of the lens material, (¶¶ [0001], all lines, and [0047], all lines), and that the first lens material may be made of an oxygen-permeable hydrogel (¶ [0220], lines 1-11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the first lens material comprises a soft contact lens material, for example, an oxygen-permeable hydrogel, because the combination advantageously permits oxygen to permeate through the hydrogel to supply oxygen to the outer surface of the eye as implied by Ando, (¶ [0220]).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.  MPEP 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).


Claims 10, 11, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A) as applied to claims 1 and 15 above, respectively, and further in view of Oag (US 2021/0124186 A1).
Oag pertains to the field of multilayer contact lenses, which is the same field of endeavor as the subject matter of claims 10, 11, 26 and 27, (¶ [0001], all lines); therefore, Oag constitutes analogous art with respect to the subject matter of claims 10, 11, 26 and 27.
Claim 10 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that the first lens material is selected from verofilcon A, lotrafilcon B, delefilcon A, serafilcon A, lehfilcon A, and nelfilcon A.
Oag discloses (FIG. 1) a multilayer contact lens (100) that includes a first layer (101) and a second layer (102, [0068], all lines), wherein the first lens material is verofilcon A, (¶¶ [0045], lines 42-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the first lens material is verofilcon A, as taught by Oag, because the combination advantageously employs a material suitable for making a flexible lens layer as taught by Oag, (¶ [0045], lines 1, 2 and 38-54).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.  MPEP 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 11 depends upon independent claim 1, and Cohen discloses all of the subject matter of claim 1.  However, Cohen does not appear to disclose that the second lens material is selected from silicone elastomer, Acrylate, PMMA, and Fluorosilicone elastomer.
Oag discloses (FIG. 1) a multilayer contact lens (100) that includes a first layer (101) and a second layer (102, [0068], all lines), wherein the second lens material is silicone elastomer material, (¶¶ [0048], lines 1-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the second lens material is silicone elastomer material, as taught by Oag, because the combination advantageously employs a material suitable for making a flexible lens layer as taught by Oag, (¶ [0045], lines 1, 2 and 38-40).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.  MPEP 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 26 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that the first lens material is selected from verofilcon A, lotrafilcon B, delefilcon A, serafilcon A, lehfilcon A, and nelfilcon A.
Oag discloses (FIG. 1) a multilayer contact lens (100) that includes a first layer (101) and a second layer (102, [0068], all lines), wherein the first lens material is verofilcon A, (¶¶ [0045], lines 42-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the first lens material is verofilcon A, as taught by Oag, because the combination advantageously employs a material suitable for making a flexible lens layer as taught by Oag, (¶ [0045], lines 1, 2 and 38-54).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.  MPEP 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 27 depends upon independent claim 15, and Cohen discloses all of the subject matter of claim 15.  However, Cohen does not appear to disclose that the second lens material is selected from silicone elastomer, Acrylate, PMMA, and Fluorosilicone elastomer.
Oag discloses (FIG. 1) a multilayer contact lens (100) that includes a first layer (101) and a second layer (102, [0068], all lines), wherein the second lens material is silicone elastomer material, (¶¶ [0048], lines 1-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the second lens material is silicone elastomer material, as taught by Oag, because the combination advantageously employs a material suitable for making a flexible lens layer as taught by Oag, (¶ [0045], lines 1, 2 and 38-40).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.  MPEP 2144.07; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A) as applied to claims 12 and 28 above, respectively, and further in view of Morris (US 2006/0055883 A1).
Morris pertains to the field of diffractive lenses for vision correction, such as contact lenses, which is the same field of endeavor as the subject matter of claims 13 and 29, (¶ [0001], all lines); therefore, Morris constitutes analogous art with respect to the subject matter of claims 13 and 29.
Claim 13 depends upon claim 12, and Cohen discloses all of the subject matter of claim 12.  However, Cohen does not appear to disclose that the series of peaks and valleys comprise sinusoidal or rounded diffractive structures.
Morris discloses (FIG. 10C) a diffractive lens (10) for vision correction that includes a diffractive structure (16a) having a sinusoidal shape profile, (abstract, ¶ [0076], lines 1-9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the series of peaks and valleys of the sawtoothed diffraction surface comprise a sinusoidal shape profile, as taught by Morris, because the combination advantageously provides for a smoother surface less prone to cause undesirable eye irritation and which is easier to manufacture and at a lower cost as taught by Morris, (¶ [0020], all lines).
Claim 29 depends upon claim 28, and Cohen discloses all of the subject matter of claim 28.  However, Cohen does not appear to disclose that the series of peaks and valleys comprise sinusoidal or rounded diffractive structures.
Morris discloses (FIG. 10C) a diffractive lens (10) for vision correction that includes a diffractive structure (16a) having a sinusoidal shape profile, (abstract, ¶ [0076], lines 1-9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the series of peaks and valleys of the sawtoothed diffraction surface comprise a sinusoidal shape profile, as taught by Morris, because the combination advantageously provides for a smoother surface less prone to cause undesirable eye irritation and which is easier to manufacture and at a lower cost as taught by Morris, (¶ [0020], all lines).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 4,210,391 A) in view of Andino (US 2007/0023942 A1) and Nakai (US 6,829,093 B1) as evidenced by Kokonaski (WO 2009/005822 A1).
Cohen discloses a diffractive and refractive contact lens in FIG. 4, (col. 5, lines 36-46), and because Cohen discloses such a contact lens, Cohen inherently discloses a method of treating vision disorders with the contact lens so Cohen constitutes analogous prior art with respect to independent claim 30 because Cohen pertains to the same field of endeavor as the subject matter of independent claim 30.   
Andino discloses a method for designing and creating bifocal and multifocal ophthalmic lenses (i.e., contact lenses), such as are used to treat myopia, (Abstract, ¶¶ [0002], [0005], [0019], lines 7-9, [0030]); therefore, Andino pertains also to a method of treatment of myopia so it constitutes analogous art with respect to the subject matter of independent claim 30.  
Nakai discloses a diffraction optical element that may be applied to various lenses (col. 12, lines 33-40), and which addresses the problem of what materials should be employed based on refractive index in a laminated diffracting grating to achieve optimal diffraction efficiency (abstract, col. 6, lines 13-65) which, as evident from Kokonaski, (¶¶ [097]-[099], all lines), correlates with multifocality, which is the same problem faced by the present inventors, (¶ [0007], lines 1-4).  Therefore, Nakai constitutes analogous art with respect to the subject matter of independent claim 30.
Kokonaski6 pertains to a multifocal lens with a diffractive optical power region, such as may be employed to create a bifocal ophthalmic lens, (¶¶ [01], [05], [07] and [08]).
With respect to independent claim 30, Cohen discloses a device acting as an ophthalmic bifocal contact lens, (claims 1 and 8), such as inherently acts to perform vision correction (i.e., to treat an optical condition), so Cohen discloses a method of treatment of an optical condition.  Cohen further discloses (FIG. 4) a hybrid diffractive and refractive contact lens (col. 2, lines 58-68; col. 5, lines 36-50; and claim 8), so Cohen inherently discloses the step of providing this hybrid diffractive and refractive contact lens to a user because this is how such a contact lens is used as is known by those of ordinary skill in the art.  Cohen further discloses that the contact lens comprises:
a first lens portion (multifocal zone plate) comprising a material (CL) that has a first index of refraction, the first lens portion comprising at least one diffractive optical element (the saw-toothed surface), (col. 5, lines 36-46);
a second lens portion (PL) comprising a second material having a second index of refraction that is different from the first index of refraction, (col. 5, lines 39-45), wherein the contact lens provides an optical correction prescribed to treat an optical condition of the user as is inherent to the contact lens based on col. 5, lines 36-50, and claims 1 and 8, because a bifocal contact lens is inherently used to treat an optical condition; and
the contact lens (FIG. 4) provides an optical correction comprising a refractive optical power (inherent feature of the central optical zone of FIG. 4 in view of its curved lens shape ) in a central optical zone, (col. 5, lines 36-50).
While Cohen discloses utilization of a “bifocal” zone plate in the embodiment of FIG. 4, (col. 4, lines 22-23), Cohen does not appear to explicitly disclose the refractive optical power in the central optical zone is between -10D to 0D and a diffractive optical add power of between +1 D to + 8D in a peripheral optical zone surrounding the central optical zone. 
With respect to the embodiment of FIG. 3, Cohen discloses an embodiment of bifocal zone plate that includes an optical correction comprising a refractive optical power of 0.0D in a central optical zone and a diffractive optical Add power of 2.0D in a peripheral optical zone surrounding the central optical zone, (FIG. 3, col. 3, lines 17-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the contact lens of the method of treating vision disorders disclosed by Cohen so that the multifocal zone plate of FIG. 3 (col. 3, lines 17-24) is employed as the bifocal zone plate in the contact lens of FIG. 4 because the combination avoids a saw-toothed surface and protects the facets from dirt or damage as taught by Cohen, (col. 5, lines 36-46).  Furthermore, because Cohen discloses a refractive optical power value of 0.0D in a central optical zone and a diffractive optical add power value of 2.0D in a peripheral optical zone, Cohen discloses values for these parameters that either overlap Applicant’s claimed ranges or are sufficiently close to them to render prima facie obvious the claimed ranges.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
While Cohen inherently teaches treatment of an optical condition with its bifocal contact lens, Cohen does not appear to specifically disclose that the optical condition treated is a myopic optical condition. 
Andino discloses a process for designing and creating multifocal ophthalmic lenses, in which the lens is designed to correct myopia and wherein the ophthalmic device is a contact lens (Abstract, ¶¶ [0002], [0005], [0019], lines 7-9, [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method of treatment of an optical condition taught by Cohen so that the optical condition is myopia and so the contact lens treats a myopic optical condition of the user, as taught by Andino, because the combination advantageously provides treatment of myopia as taught by Andino, (¶¶ [0006], all lines, and [0019], all lines).
However, the combination of Cohen and Andino does not appear to teach that the difference in the refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
  	Nakai discloses (FIG. 21) a laminated diffraction optical element (301) comprising layers (306) and (307), wherein layer (306) has a refractive index of 1.635 and layer (307) has a refractive index of 1.524 so that the difference in refractive index (ΔRI) is 1.635 – 1.534 = 0.101, (col. 6, line 33, to col.7, line 10). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the diffractive and refractive contact lens of Cohen so that the difference in refractive index (ΔRI) is 0.101, as taught by Nakai, because the combination advantageously maintains high diffraction efficiency for first order diffracted light in the entire visible range as taught by Nakai, (FIG. 22, and col. 6, line 66, to col. 7, line 16).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17,-18, 20-29 of co-pending Application No. 17/125,0037 (reference application or “‘003 application”) in view of Cohen (US 4,210,391 A).  Although the claims at issue are not identical, they are not patentably distinct from each other as evident from the Table A provided below.  17/125,003 does not specifically teach the central and peripheral optical zones.  However, Cohen discloses a hybrid diffractive and refractive contact lens (FIGs. 3 and 4) in which refractive optical power is provided in a central optical zone (O) and diffractive optical Add power is provided in a peripheral zone of radius greater than W1, (col. 3, lines 17-30; and col. 5, lines 36-50). It would have been obvious to one of ordinary skill in the art to modify 17/125,003 to include the optical zones of Cohen because the combination would advantageously provide a multifocal optical element that is not limited by optical aberrations as taught by Cohen, (col. 3, lines 10-13).

TABLE A
Claims of Present Application No. 17/125040
Claims of Co-pending Reference Application No. 17/125003
1. A hybrid diffractive and refractive contact lens for treatment of myopia comprising: 
14. A hybrid diffractive and refractive contact lens for treatment of presbyopia comprising:
a first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element; and
a first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element; and
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
wherein the contact lens provides a refractive optical power of between -10 D to OD in a central optical zone,
wherein the contact lens provides a refractive optical power of between −15 D to +8 D.

And a diffractive optical Add power of between +1 D to +8D in a peripheral optical zone surrounding the central optical zone.
And wherein an optical Add power of the at least one diffractive optical element is between +1 D to +8 D; 

wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
2.  The contact lens of Claim 1, wherein the contact lens further provides a cylindrical power of between -.50D to -2.75D.
15.  The contact lens of claim 14, wherein the contact lens further provides a cylindrical power of between −0.5 D to -2.75 D.
3.  The contact lens of Claim 1, wherein the at least one diffractive optical element of the first lens portion is at least partially embedded within the second lens portion.
17. The contact lens of claim 14, wherein the at least one diffractive optical element of the first lens portion is at least partially embedded within the second lens portion.
4.  The contact lens of Claim 1, wherein the first lens portion is embedded within the second lens portion.
18. The contact lens of claim 14, wherein the first lens portion is embedded within the second lens portion.
5.  The contact lens of Claim 1, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 0.08.
20.  The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.08.
6.  The contact lens of Claim 1, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 0.10.
21. The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.10.
7.  The contact lens of Claim 1, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 3% of the average of the first and second refractive indices.
22. The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 3% of the average of the first and second refractive indices.
8.  The contact lens of Claim 1, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 5% of the average of the first and second refractive indices.
23. The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 5% of the average of the first and second refractive indices.
9.  The contact lens of Claim 1, wherein at least one of the first and second lens materials comprise a soft contact lens material selected from silicone hydrogel, hydrogel, silicone elastomer, and combinations thereof.
24. The contact lens of claim 14, wherein at least one of the first and second lens materials comprise a soft contact lens material selected from silicone hydrogel, hydrogel, silicone elastomer, and combinations thereof.
10.  The contact lens of Claim 1, wherein the first lens material is selected from verofilcon A, lotrafilcon B, delefilcon A, serafilcon A, lehfilcon A, nelfilcon A, and combinations thereof.
25. The contact lens of claim 14, wherein the first lens material is selected from verofilcon A, lotrafilcon B, delefilcon A, serafilcon A, lehfilcon A, nelfilcon A, and combinations thereof.
11.  The contact lens of Claim 1, wherein the second lens material is selected from silicone elastomer, Acrylate PMMA, Fluorosilicone elastomer, and combinations thereof.
26. The contact lens of claim 14, wherein the second lens material is selected from silicone elastomer, Acrylate PMMA, Fluorosilicone elastomer, and combinations thereof.
12.  The contact lens of Claim 1, wherein the at least one diffractive optical element comprises a series of peaks and valleys arranged in an annular pattern around a central optical zone.
27. The contact lens of claim 14, wherein the at least one diffractive optical element comprises a series of peaks and valleys arranged in an annular pattern around a central optical zone.
13.  The contact lens of Claim 12, wherein the series of peaks and valleys comprise sinusoidal or rounded diffractive structures.
28. The contact lens of claim 27, wherein the series of peaks and valleys comprise sinusoidal or rounded diffractive structures.
14.  The contact lens of Claim 1, wherein the diffractive optical Add power of the peripheral zone is about +2.5D.
14. A hybrid diffractive and refractive contact lens for treatment of presbyopia comprising:
a first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element; and
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
wherein the contact lens provides a refractive optical power of between −15 D to +8 D.
and wherein an optical Add power of the at least one diffractive optical element is between +1 D to +8 D; 
wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
15.  A multifocal diffractive – refractive contact lens for controlling myopia progression, the lens comprising:
14. A hybrid diffractive and refractive contact lens for treatment of presbyopia comprising:
‘003 Application teaches that the contact lens may be multifocal, (¶¶ [0059], lines 1-3, [0062], lines 6-8).
A first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element;
a first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element; and
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
a central optical zone providing a refractive optical power; 


Wherein the contact lens provides a refractive optical power of between −15 D to +8 D,
And a peripheral optical zone surrounding the central optical zone,
 


wherein the at least one diffractive optical element provides a diffractive Add power in the peripheral optical zone of between +1 D to +8D.
and wherein an optical Add power of the at least one diffractive optical element is between +1 D to +8 D; and

wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
16.  The contact lens of Claim 15, wherein the refractive optical power is between -10 OD to OD.
14. A hybrid diffractive and refractive contact lens for treatment of presbyopia comprising:
a first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element; and
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
wherein the contact lens provides a refractive optical power of between −15 D to +8 D.
and wherein an optical Add power of the at least one diffractive optical element is between +1 D to +8 D; 
wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
17.  The contact lens of Claim 15, wherein the diffractive Add power is about +2.5D.
14. A hybrid diffractive and refractive contact lens for treatment of presbyopia comprising:
a first lens portion comprising a first lens material having a first index of refraction, the first lens portion comprising at least one diffractive optical element; and
a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
wherein the contact lens provides a refractive optical power of between −15 D to +8 D.
and wherein an optical Add power of the at least one diffractive optical element is between +1 D to +8 D; 
wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
18.  The contact lens of Claim 15, wherein the contact lens further provides a cylindrical power of between -0.5D to -2.75D.
15.  The contact lens of claim 14, wherein the contact lens further provides a cylindrical power of between −0.5 D to -2.75 D.
19.  The contact lens of Claim 15, wherein the at least one diffractive optical element of the first lens portion is at least partially embedded within the second lens portion.
17. The contact lens of claim 14, wherein the at least one diffractive optical element of the first lens portion is at least partially embedded within the second lens portion.
20.  The contact lens of Claim 15, wherein the first lens portion is embedded within the second lens portion.
18. The contact lens of claim 14, wherein the first lens portion is embedded within the second lens portion.
21.  The contact lens of Claim 15, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 0.08.
20.  The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.08.
22.  The contact lens of Claim 15, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 0.10.
21. The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.10.
23.  The contact lens of Claim 15, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 3% of the average of the first and second refractive indices.
22. The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 3% of the average of the first and second refractive indices.
24.  The contact lens of Claim 15, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least about 5% of the average of the first and second refractive indices.
23. The contact lens of claim 14, wherein a difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 5% of the average of the first and second refractive indices.
25.  The contact lens of Claim 15, wherein at least one of the first and second lens materials comprise a soft contact lens material selected from silicone hydrogel, hydrogel, silicone elastomer, and combinations thereof.
24. The contact lens of claim 14, wherein at least one of the first and second lens materials comprise a soft contact lens material selected from silicone hydrogel, hydrogel, silicone elastomer, and combinations thereof.
26.  The contact lens of Claim 15, wherein the first lens material is selected from verofilcon A, lotrafilcon B, delefilcon A, serafilcon A, lehfilcon A, nelfilcon A, and combinations thereof.
25. The contact lens of claim 14, wherein the first lens material is selected from verofilcon A, lotrafilcon B, delefilcon A, serafilcon A, lehfilcon A, nelfilcon A, and combinations thereof.
27.  The contact lens of Claim 15, wherein the second lens material is selected from silicone elastomer, Acrylate PMMA, Fluorosilicone elastomer, and combinations thereof.
26. The contact lens of claim 14, wherein the second lens material is selected from silicone elastomer, Acrylate PMMA, Fluorosilicone elastomer, and combinations thereof.
28.  The contact lens of Claim 15, wherein the at least one diffractive optical element comprises a series of peaks and valleys arranged in an annular pattern around a central optical zone.
27. The contact lens of claim 14, wherein the at least one diffractive optical element comprises a series of peaks and valleys arranged in an annular pattern around a central optical zone.
29.  The contact lens of Claim 28, wherein the series of peaks and valleys comprise sinusoidal or rounded diffractive structures.
28. The contact lens of claim 27, wherein the series of peaks and valleys comprise sinusoidal or rounded diffractive structures.
30.  A method of treatment of myopia comprising
29.  A method of treatment of presbyopia comprising
providing a hybrid diffractive and refractive contact lens to a user,
providing a hybrid diffractive and refractive contact lens to a user,
the contact lens comprising a first lens portion comprising a first lens material having a first index of refraction and comprising at least one diffractive optical element,
the contact lens comprising a first lens portion comprising a first lens material having a first index of refraction and comprising at least one diffractive optical element, 
and a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
and a second lens portion comprising a second lens material having a second index of refraction different from the first index of refraction;
wherein the contact lens provides an optical correction prescribed to treat a myopic optical condition of the user,
wherein the contact lens provides an optical correction prescribed to treat a presbyopic optical condition of the user, 
the optical correction comprising a refractive optical power of between -10D to OD in a central optical zone, 
the optical correction comprising a refractive optical power of between −15 D to +8 D 
and a diffractive optical Add power of between +1 D to +8D in a peripheral optical zone surrounding the central optical zone;
and an optical Add power of the at least one diffractive optical element of between +1 D to +8 D 
and wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.
and wherein the difference in refractive index (ΔRI) between the first refractive index and the second refractive index is at least 0.03.


More specifically with respect to independent claims 1, 15 and 30, the preambles recite “for treatment of myopia” and the preamble of claims 14 and 29 of the ‘003 application recite “for treatment of presbyopia,” and both of these phrases are construed as intended uses that have no significance with respect to structure so they is not given patentable weight.  MPEP 211.02; In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use of an apparatus claim did not distinguish over the prior art apparatus).  However, because the combination of ‘003 application and Cohen teaches all of the limitations of claim 1 for the reasons shown below, then the hybrid diffractive and refractive contact lens of this combination would be capable of and suitable for the claimed intended use for the treatment of myopia.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kokonaski constitutes evidence supporting the conclusion that Nakai constitutes analogous prior art with respect to claims 5-8 and 21-24.
        2 From Nakai’s disclosure it is calculated that (0.101)/[(1.635 + 1.534)/2] = (0.101)/(1.585) = 0.0637 or 6.37%.
        3 From Nakai’s disclosure it is calculated that (0.101)/[(1.635 + 1.534)/2] = (0.101)/(1.585) = 0.0637 or 6.37%.
        4 From Nakai’s disclosure it is calculated that (0.101)/[(1.635 + 1.534)/2] = (0.101)/(1.585) = 0.0637 or 6.37%.
        5 From Nakai’s disclosure it is calculated that (0.101)/[(1.635 + 1.534)/2] = (0.101)/(1.585) = 0.0637 or 6.37%.
        6 Kokonaski constitutes evidence supporting the conclusion that Nakai constitutes analogous prior art with respect to claim 30.
        7 published as Borja, US 2021/0191153